Case 2:20-cv-02843-TJH-PVC Document 22 Filed 12/14/20 Page 1 of 2 Page ID #:403



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11   JOHN MISKO,                                    Case No. CV 20-2843 TJH (PVC)
  12                       Petitioner,
                                                      ORDER ACCEPTING FINDINGS,
  13         v.                                       CONCLUSIONS AND
                                                      RECOMMENDATIONS OF UNITED
  14   M. POLLARD, Acting Warden, et al.,             STATES MAGISTRATE JUDGE
  15                       Respondents.
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondents’
  18   Motion to Dismiss, all the records and files herein, the Report and Recommendation of the
  19   United States Magistrate Judge, and Petitioner’s Objections. After having made a de novo
  20   determination of the portions of the Report and Recommendation to which Objections
  21   were directed, the Court concurs with and accepts the findings and conclusions of the
  22   Magistrate Judge.
  23
  24         IT IS ORDERED that Respondents’ Motion to Dismiss is GRANTED. The
  25   Petition is denied and Judgment shall be entered dismissing this action without prejudice.
  26   \\
  27   \\
  28   \\
Case 2:20-cv-02843-TJH-PVC Document 22 Filed 12/14/20 Page 2 of 2 Page ID #:404
